DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: That the amendment to the claims has overcome the claim objection set forth in the previous Action.   Further, regarding the prior art, Applicant contends that the applied prior art  (Glenning et al as modified by  Dalman et al) taken as  alone or in combination, fail to teach, suggest, or otherwise render obvious a molybdenum adhesion layer between an epoxy substrate and a copper seed layer or etching the molybdenum adhesion layer exposed after etching a copper surface, wherein the adhesion layer is etched to have a width substantially equal to a width of the surface feature filled with copper adjacent thereto, as similarly recited in claims 1, 8, and 21 and claims dependent therefrom” (see under the”remarks” pages 2-3).  The Examiner agreed, and further, the Examiner incorporate such reason for allowance from Applicant’s “remarks” as reason for allowance of this application.  Accordingly, claims 1-14 and 21-24 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt